Citation Nr: 1202007	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-44 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable evaluation for impotence.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran initially requested an RO hearing, but he withdrew the request in May 2011.  He instead testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

Throughout the period of appellate review, the Veteran's impotence is shown to have been manifested by a disability picture that more nearly approximates deformity of the penis with loss of erectile power.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent evaluation, but not more, for impotence are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.27, 4.115, including Diagnostic Code 7522 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The February 2011 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in February 2011, and the claim was thereafter readjudicated in an April 2011 supplemental statement of the case (SSOC).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as all post-service reports of VA and private treatment and examination the Veteran identified as pertinent.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 Board hearing before the undersigned.  

The Board recognizes that the Veteran was previously awarded Social Security Administration (SSA) disability benefits.  The SSA records are not presently associated with the claims file.  However, the Veteran did not identify the SSA records as pertinent to the instant appeal, and the claims file indicates that they are not.  

Similarly, the Veteran indicated in January 2011 that he had private treatment records.  However, he identified in a February 2011 VCAA Notice Response that the additional information he intended to send was a February 2011 VA examination report, which is presently of record.  Moreover, at his Board hearing, he submitted a statement from a private physician (undated).  Although the private physician's treatment records have not been obtained, the letter summarizes the Veteran's symptomatology.  He did not otherwise provide sufficient identifying information or request that the private physician's records be obtained. 

Thus, the Board finds that remand to obtain the SSA records and private treatment records is not required as it would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  

Additionally, the Board has perused the medical records for references to any other treatment reports not of record, but has found nothing to suggest that there is any further evidence pertinent to the Veteran's claim.  

Also, the Veteran was afforded a VA examination most recently in February 2011 to evaluate the severity of his impotence.  At his May 2011 Board hearing, the Veteran indicated that this VA examination is inadequate.  The Board finds, to the contrary, that the VA examination is adequate because it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the impotence disability picture in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that a compensable evaluation is warranted for impotence.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his May 2008 claim.

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A layperson is competent to report on his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Disabilities of the genitourinary system are evaluated under the schedular criteria provided in 38 C.F.R. § 4.115(b).  The Veteran's impotence is an unlisted condition in the list of diagnostic codes under 38 C.F.R. § 4.115(b).  When an unlisted condition is encountered, a disability must be rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.

Moreover, the Board must consider all potentially applicable diagnostic codes, whether or not raised by a claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In the present case, Diagnostic Code (DC) 7522 contemplates loss of erectile power, which is precisely the symptomatology described by the Veteran in this case.  Moreover, it is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code, and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993); Schafrath, 1 Vet. App. at 593.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  

The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.3. Therefore, where neither loss of erectile power nor deformity is demonstrated, a 0 percent rating will be assigned. 

In the instant case, the Board finds after careful consideration of the pertinent medical and lay evidence of record that the impotence disability picture more nearly approximates the criteria for the assignment of a 20 percent evaluation throughout the period of appellate review.  

In particular, the evidence of record unequivocally shows that the Veteran's disability is manifested by erectile dysfunction.  A VA examiner in February 2011 expressly diagnosed erectile dysfunction since 1988.  Furthermore, the Veteran credibility testified at his May 2011 Board hearing that his symptoms have been present throughout the period of appellate review.  Finally, a May 2011 letter written by W.S.C., M.D. indicates that the Veteran had deformity of the penis and impotence.  Accordingly, a 20 percent evaluation under DC 7522 is warranted.  A 20 percent evaluation is the highest evaluation available under DC 7522.  Moreover, there are no other relevant diagnostic codes for consideration in this case.  For example, there is no evidence of voiding dysfunction, nor has the Veteran so claimed.  Thus, a schedular evaluation higher than 20 percent is not assignable.  See 38 C.F.R. § 4.115(b).  

According to DC 7522, special monthly compensation (SMC) is also available for loss of use of a creative organ.  See 38 C.F.R. § 4.115(b), DC 7522 fn 1; see also 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  In the present case, the Veteran was previously awarded SMC under 38 C.F.R. § 3.350 based on loss of a creative organ.  This issue is not presently in appellate status before the Board.  

In conclusion, the Board finds that a 20 percent evaluation, but not higher, is warranted for the Veteran's impotence throughout the period of appellate review.  Because the increase in disability is demonstrated prior to when the Veteran filed his claim on May 30, 2008, the 20 percent evaluation is assignable from May 30, 2007.  38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

"Staged ratings" are not warranted because the schedular criteria for a 20 percent evaluation, but not higher, were met throughout the entire period under appellate review.  See Hart, 21 Vet. App. at 505.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of 20 percent is not provided for the Veteran's disability.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, as explained in above.  Thus, his symptomatology does not present an unusual or exceptional disability picture.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In reaching all conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A 20 percent rating, for impotence is granted beginning May 30, 2007, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


